Title: To John Adams from Matthew Robinson-Morris, 27 February 1786
From: Robinson-Morris, Matthew
To: Adams, John


     
      Sir,
      Horton near Hythe Kent. 27th Febry. 1786.
     
     I sincerely want words to express my sense of the honor done me by your letter; which I shall preserve as a valuable remembrance in my favor: I esteem no qualities or circumstances of any private person equally with understanding and integrity nor respect any public character more than the Representative of thirteen free Governments or perhaps so much.
     I recollect on reading the favor of yours what was indeed from the length of time gone out of my memory that I formerly desired a few copies of the considerations &c to be sent to America and that I took the liberty to mention in particular the names of you and Mr. Hancock; which I shall now reckon a lucky incident; if it has assisted towards introducing me to your knowledge or attention.
     It was immediately upon the separation of England and North-America by treaty and has ever since been my ardent desire; that the Americans should nevertheless be consider’d and continue as Englishmen; I mean with respect to commerce and navigation foreign or domestic, to purchasing, to inheriting, exercising trades among us, voting for or being chosen into offices of all kinds and in every

other light; just as they used to be. If two or three Americans were return’d to Parliament; could the most jealous Englishman be alarmed; lest they should over-turn the state? The Nabob of Arcot did by an agent of his not chuse less than six or seven of the last House of Commons. I wish’d these things to be settled and declared by act of Parliament without consulting or making any parade with the Americans on the subject. There could be no doubt; but that such circumstances would in due time have their full effect and operation and the more liberally the matter was done on each side the better.
     I fully concur with you therefore in the opinion of opening all the Ports of both States to one another; but leading a very retired life in the Country I was unacquainted with the particular points in agitation between the two Governments or that the Americans were now willing to come into the mutual agreement mention’d by you; until I receiv’d the favor of your letter: So that my ignorance on the subject precluded any such proposition being made part of the Address &c; if it would otherwise have occur’d to me. I knew no better; than that the chief commercial difference between us was concerning a free intercourse with our West-Indian Islands. That circumstance is observed and pressed in the Address &c and indeed was at first more strongly so; but that it was for prudential reasons and to avoid offence thought proper to soften the terms.
     I do not perfectly understand; whether you include in your expression of “all the ports of the British-Empire” those of the East-Indies or except such as are subject to Charters with regard to ourselves. I hardly need to add; that the former circumstance would be very far from an objection with me; although I should think; that being a sort of new regulation in commerce it may require to be particularly explain’d and understood; if it is so meant.
     I am sensible; that I do not see the utmost extent of this object; which indeed appears (as you point out) of extreme magnitude and importance: I have however always believed; that England might in some respects probably receive upon the plan before mention’d by me in this letter more benefit; than if America had remain’d under the restraints of our own Government. Very different principles nevertheless prevail and the event may perhaps before long shew; whither they will lead us.
     You seem to wonder; that our nation should have supported Ministers in certain proceedings; but give me leave to observe; that the nation has truly no share and hardly any influence in the

Government of itself. We chuse once in Seven Years a few Members of the House of Commons, who are lost in that great crowd; but did by any means the general sense of the Public suggest our measures or counsels; I firmly believe, that the only contention between England and America would long have been and now be, a mutual and reciprocal one of good offices. I could more particularly explain myself on this head; if it was convenient.
     I have almost troubled you with a pamphlet instead of a letter and am with sincere honor and respect. / Sir, Your Most Obedient / Humble Servant
     
      M. Robinson M.
     
    